*392OPINION.
Murdock :
Section 115 (c) of the Revenue Act of 1934 provides that amounts distributed in complete liquidation of a corporation shall be treated as in full payment in exchange for the stock, and the gain or loss to the distributee resulting from such exchange shall be determined under section 111. The latter section provides that the gain shall be the excess of the amount realized over the basis, and “The amount realized from the sale or other disposition of property shall be the sum of any money received plus the fair market value of the property (other than money) received.” Section 112 provides: “Upon the sale or exchange of property, the entire amount of the gain or loss, determined under section 111, shall be recognized, except as hereinafter provided in this section.” None of the exceptions has any application in this case. Section 112 (b) (1), upon which the petitioner places some reliance, by its express terms does not cover an exchange of stock. Matthias W. Wildschutz, 22 B. T. A. 1140; affd., 60 Fed. (2d) 869; R. & M. Property Co., 27 B. T. A. 436.
The petitioners in this case were the owners of stock of the Jim Oil Co. which had cost them $50 per share. There was a complete and final liquidation of the Jim Oil Co. in the taxable year. Rights to oil payments solely from a fraction of the oil produced under a lease were distributed to the petitioners in that liquidation. That property must “be treated as in full payment in exchange for the stock.” The gain is the excess of the fair market value of that property over the basis of $50 per share. Commissioner v. Kellogg, 119 Fed. (2d) 115; Vonnegut Hardware Co., 28 B. T. A. 784; Anna L. Dirksen, Executrix, 24 B. T. A. 1152; Joseph A. Mudd, 14 B. T. A. 1417. See also Louis F. Timmerman, 42 B. T. A. 188. All of that gain must be recognized under section 112 (a). Hellmich v. Hellman, 276 U. S. 233; Rollestone Corporation, 38 B. T. A. 1093; Sam Weisberger, 29 B. T. A. 83. See Holmby Corporation v. Commissioner, 83 Fed. (2d) 548. The *393Commissioner has followed the statute precisely, has determined that the property received had a fair market value at the time it was received of $380,748 per unit, has computed the gain of each of the petitioners, and has included that gain in income.
The petitioners attack the determination of the Commissioner upon the ground that the property which they received had no ascertainable fair market value at the time it was received, since their rights were contingent upon the production of oil from the leased premises, a circumstance which rendered impossible the ascertainment of the fair market value of the property. The case thus presents a question of fact — Had the property the fair market value determined by the Commissioner, or was its fair market value so contingent and uncertain as to be unascertainable for the purpose of the provisions of the statute referred to above? The factual determination of the Commissioner is presumed to be correct and evidence is required to overcome that presumption. There is evidence in this record to support the determination of the Commissioner. The lease contained a number of good producing wells. One hundred and fifty thousand dollars in cash had been paid for the lease and the purchaser had agreed to pay a large additional amount from production. Over $100,000 of the $450,000 to be paid out of production had actually been paid prior to January 2, 1935. The lease was producing on January 2, 1935. Other stockholders, within a few days after the distribution, sold their rights for $380,748 per unit.
What is the evidence in opposition to the determination of the Commissioner? One of the petitioners testified that he could not have estimated on January 2, 1935, just how much oil would be produced under the lease or how valuable it would be. There is always uncertainty as to how much oil will be produced from a lease and we take judicial notice, even in the absence of proof, that there was some uncertainty as to whether the production from this lease after January 2, 1935, would be sufficient to pay all of the balance due. The only evidence in the record from which any estimate might be made of the probabilities is the actual payments made from production. That evidence tends to support the determination of the Commissioner. The petitioner received payments of almost $4,000 during 1935 and said that production ran about the same during 1936 and 1937, increased about 80 percent during 1938, and thereafter fell off about 80 percent. This would indicate that he had received almost full payment by the close of 1938. The petitioner did not say whether or not he had any opinion as to the fair market value of the rights or show that he was particularly qualified to give such an opinion if he had one, although 'it appears that he had some familiarity with the oil business. No evidence was offered to show the *394extent of the market for the shares on or about January 2, 1935. It does not appear that the petitioners wanted to sell their interests, that they ever tried to sell, or that they investigated the market. They regarded their interests as of value and continued to hold them. Their pleadings indicate that they thought the interests were of greater value than the price actually obtained by the others. This record does not justify a holding that the rights had no fair market value at the time they were distributed or that their fair market value was less than the amount determined by the Commissioner. Since the evidence supports rather than rebuts the determination of the Commissioner, we must follow the statute and hold that a taxable gain was realized in 1933.
The foregoing discussion completely disposes of this case unless the Supreme Court has held in Burnet v. Logan, 283 U. S. 404 that, as a matter of law, future payments, contingent upon the uncertain production of mineral from a natural deposit of unknown extent, can have no fair market value for the purpose of computing gain from the disposition of property. If that was the holding in the Logan case, then the result reached herein is erroneous and the petitioners had no gain in the taxable year from the disposition of their shares. We conclude, however, that the Supreme Court in the Logan case merely decided that the future payments had no fair market value so far as the evidence presented in that case disclosed. The uncertainty attaching to payments to be made from the production of mineral is no greater and no more difficult to make allowance for in a problem of valuation than many other contingencies. The problem of valuing a patent, for example, might be just as difficult or even more difficult. The present case presents a question of fact which must be decided upon the evidence in this case.
The Logan case has been cited by the Board in a number of cases, but none of those cases involved a situation just like the one here. Edwards Drilling Co., 35 B. T. A. 341; affd., 95 Fed. (2d) 719, dealt with the accrual, as income, of compensation for services and thus depended upon wholly different provisions and principles from those involved herein. The following cases may be similarly distinguished: United States v. Anderson, 269 U. S. 422; Willis R. Dearing, 36 B. T. A. 843; affd., 102 Fed. (2d) 91; that part of Cook Drilling Co., 38 B. T. A. 291, which dealt with compensation for services; and Rocky Mountain Development Co., 38 B. T. A. 1303. See, contra, Walls v. Commissioner, 60 Fed. (2d) 347, affirming 21 B. T. A. 1417. Cases where a taxpayer has exchanged a part of his interest in an oil lease but has- reserved to himself oil payments from his original lease, are different from this case, in which the petitioner surrendered stock and received an oil payment out of property in which he had had no previous direct legal interest. Kay Kimbell, 41 B. T. A. 940; *395Columbia Oil & Gas Co., 41 B. T. A. 38; E. F. Simms, 28 B. T. A. 988; Teck Hobbs, 26 B. T. A. 241, and one issue in Cook Drilling Co. Since none of the foregoing cases are just like this case, they are not deemed authority for the decision in this case.
The respondent makes no claim for an increased deficiency on the basis of his error in concluding that Robert J. Boudreau was the owner of only 28 shares, whereas the record shows that he was the owner of 30 shares.
Reviewed by the Board.

Decision will be entered for the respondent.